DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks, filed July 6, 2022, with respect to the rejection of claims 1-22 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-16 and 19-22 are allowed (renumbered as claims 1-18, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious d) identifying, in the computational domain, gridblocks close to fractures in the matrix grid produced by the simulator module; e) refining, in the computational domain, the size of gridblocks among the identified matrix gridblocks; f) determining, in the computational domain, if the refined gridblocks meet a specified criterion; g) repeating, in the computational domain, steps (d) - (f) if the criterion of step (f) is not met; h) proceeding to step (i) if the criterion of step (f) is met; i) calculating, in the computational domain, intersections between the refined gridblocks and the fractures; j) inputting, by the processor, the calculated intersections from the computational domain into the digital simulator module; and k) generating a simulation of the subterranean region with the digital simulator module using the calculated intersections, in combination with all other limitations as claimed by Applicant.
	Regarding claim 12, the prior art fails to anticipate or render obvious d) identify, in the computational domain, gridblocks close to fractures in the matrix grid produced by the simulator module; e) refine, in the computational domain, the size of gridblocks among the identified matrix gridblocks; f) determine, in the computational domain, if the refined gridblocks meet a specified criterion; g) repeat, in the computational domain, steps (d) - (f) if the criterion of step (f) is not met; h) proceed to step (i) if the criterion of step (f) is met; i) calculate, in the computational domain, intersections between the refined gridblocks and the fractures; j) input, by the processor, the calculated intersections from the computational domain into the digital simulator module; and k) generate a simulation of the subterranean region with the digital simulator module using the calculated intersections, in combination with all other limitations as claimed by Applicant.
	Regarding claim 22, the prior art fails to anticipate or render obvious cutting, in the computational domain, the fractures into segments along matrix gridblock boundaries; applying, in the computational domain, a pore-volume cutoff for small fracture segments; calculating, in the computational domain, connections between segments inside a fracture and between connected segments belonging to intersecting fractures; calculating, in the computational domain, intersections between well trajectories associated with the subterranean region and fracture segments; computing, in the computational domain, transmissibility factors for non-neighboring connections and well indices associated with the subterranean region;6Patent S.N. 16/700,063 creating, in the computational domain, gridblocks in a grid domain and modifying the gridblock properties to represent fracture segments; canceling, in the computational domain, connections and adding non-neighboring connections for the created gridblocks; adding, in the computational domain, well perforations on the gridblocks; inputting, by the processor, the gridblocks from the computational domain into the digital simulator module; and generating a simulation of the subterranean region using a with the digital simulator module, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sepehrnoori et al. in U.S. Patent Publication 20200184130 teaches “Non-intrusive embedded discrete fracture modeling formulations are applied to two-dimensional and three-dimensional unstructured grids, with mixed elements, using an element-based finite-volume method in conjunction with commercial simulators to model subsurface characteristics in regions having complex hydraulic fractures, complex natural fractures, or a combination of both” (Abstract).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865